Citation Nr: 0514298	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-35 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date prior to March 10, 
2003, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico, by 
which service connection was established for PTSD.  The 
following month, the veteran's notice of disagreement with 
the assigned effective date was received.  A statement of the 
case (SOC) was issued in October 2003 and the veteran 
perfected his appeal later that same month.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran did not file a claim for benefits involving 
PTSD prior to March 10, 2003.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 10, 2003, 
for an award of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An effective date for an award based on an original claim for 
VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  An exception to that rule applies 
only when an application for benefits is received within one 
year from the date of the veteran's discharge or release from 
service.  In that situation, the effective date of the award 
is made retroactive to "the day following the date of 
discharge or release . . .".  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

Here, the veteran argues that the grant of PTSD should be 
effective when he was determined permanently and totally 
disabled in February 1985.  A review of his records show that 
the veteran had claimed entitlement to a pension in 1981 
based upon, among other physical conditions, a nervous 
condition.  The VA evidence at the time showed that the 
veteran was diagnosed with schizophrenia.  The veteran was 
notified in September 1981 that service connection was not 
warranted for a nervous condition and that the evidence did 
not show entitlement to a pension.  The veteran perfected an 
appeal as to entitlement to pension benefits.  The records 
reveals that the veteran subsequently was found entitled to a 
nonservice-connected pension in a January 1985 rating 
decision, effective in September 1983.  The veteran was 
notified of this determination in February 1985.

The veteran, in a letter dated in April 1998 that was 
forwarded to VA in May 1998, indicated that he was injured 
while in service and was seeking a Purple Heart and medical 
services.  A June 1998 letter from the RO shows that the 
veteran was forwarded the correct application form and 
provided with the correct agency address to send the 
application.  The letter also shows that a copy of his 
request for medical services had been forwarded to the 
director of the VA medical center.

The first correspondence from the veteran in which he 
discusses PTSD was received in March 2003.  While the veteran 
did file a claim for a nervous condition in 1981 and he was 
eventually granted a nonservice-connected pension based on 
this claim, neither the medical evidence nor the veteran's 
statements raised the issue of PTSD at that time.  He had not 
raised a claim involving PTSD prior to March 2003 and the 
Board is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See 38 C.F.R. § 3.155 (2004); see also Talbert v. 
Brown, 7 Vet. App. 352, 356 (1995).  

As his claim was received on March 10, 2003, he is not 
entitled to an effective date earlier than this date.  In 
brief, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD.  As the preponderance of the evidence is against 
his claim for an earlier effective date, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed his 
original service connection claim in March 2003.  Immediately 
thereafter, he was notified via letter in May 2003 that VA 
would help obtain evidence to support his claim such as 
making reasonable efforts to obtain medical records, 
employment records, or record from other Federal agencies 
that he authorized VA to obtain on his behalf.  He was 
reminded that ultimate responsibility for the supporting his 
claim remained with him.  He was also asked to send the 
information describing additional evidence or to submit 
additional evidence itself and thus may be considered advised 
to submit any pertinent evidence in his possession.

The veteran filed a notice of disagreement with the effective 
date assigned for his grant of service connection in July 
2003.  Thereafter, a SOC was issued that provided the veteran 
with the regulations regarding effective dates and VA's duty 
to assist with his claim.  Given the foregoing letter, 
together with the information provided in the rating decision 
and the SOC that explained the rationale for the RO's 
conclusions regarding the effective date assigned in the 
instant case, the veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Accordingly, the 
Board considers the VA's notice requirements have been met in 
this case and any issue as to timing to not have prejudiced 
him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Although the veteran has not been examined for VA 
purposes in connection with his effective date appeal, the 
results would be irrelevant with respect to this effective 
date claim, and a medical opinion is therefore deemed not 
necessary in the instant case.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  His service medical records, VA treatment records 
and identified private medical records are associated with 
this claims folder.  His claims folder also contains his 
various statements and claims of entitlement to VA benefits.  
The veteran has not identified or authorized the request of 
any additional evidence.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

An effective date prior to March 10, 2003, for an award of 
service connection for PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


